﻿It is for me both a great honour and a pleasure to take part in the work of the United Nations General Assembly for the first time and to address such a distinguished gathering at a time when the Organization has regained its vitality and its prestige. Indeed, the activities of the Organization over the past three years have highlighted the dynamism, the credibility and the strength with which this community of nations has been able to take up the challenges with which it has been faced.
We have been both impressed and elated by the efficiency and determination shown by the Security Council during the Gulf crisis and by the praiseworthy efforts made by the Secretary-General with a view to finding a final solution to the problem of the hostages held in the Middle East. It is in this context, one of hope and optimism, that the delegation of the Islamic Federal Republic of the Comoros, which I have the honour to head, congratulates you, Sir, on your election to preside over the forty-sixth session. We wish to assure you, dear brother, of our full cooperation as you carry out your noble task. Your election is a tribute to your country, a friendly country with which we share ideals and a common heritage within the Organization of the Islamic Conference, and a personal tribute to you. Your eminent qualities as a diplomat are known to all. We look forward to working for the success of the current session under your enlightened leadership.
The past year has been rich in major achievements, to which the President of the General Assembly at the previous session, Mr. Guido de Marco of Malta, contributed greatly. We congratulate him on having carried out his lofty responsibilities with such competence and dedication.
To the Secretary-General, Mr. Javier Perez de Cuellar, who has done so much to restore the prestige of our Organization and who has served it with such faithfulness, and sometimes at great sacrifice, my delegation wishes to pay a heartfelt tribute. We also wish to express to him our deep appreciation of the outstanding manner in which he has carried out his difficult tasks in the past decade. When his term of office ends his name will occupy a special place in the annals of our Organization.
We also join other delegations in warmly welcoming the nations that have been admitted to our Organization during this forty-sixth session.
The session over which you are presiding, Sir, is being held at a turning point in the history of international relations. For several months now we have been witnessing an unexpected upheaval in the geopolitical map of part of eastern Europe. The spectacular developments that have been taking place in that region and elsewhere for three years have ushered in a decade, the last of this century, full of hope and new responsibilities for the community of nations.
The lessening of tensions between the two super-Powers has already yielded tangible results and given rise to significant positive trends in international affairs, as shows by the crucial role the Security Council played during the Gulf conflict. We hope that that role will be further strengthened so that we may see the dawn of a new world based on respect and justice, cardinal principles of the Charter.
After a century of upheavals, revolutions and counter-revolutions set in motion one after the other by collectivist theories, and sacrificing individual freedoms and even freedom as a whole in the name of the masses and egalitarianism, the totalitarian Utopia has collapsed, a victim of its own pernicious system, rejected even by those who imposed it.
Communism, the basis of that philosophy of the denial of man as an individual, imprisoned in a system where a minority could think and act for everyone else, has just come to an inglorious end in the Soviet Union. This triumph of freedom over ideology is the most uplifting phenomenon of the end of the century.
The major changes taking place in all regions of the world are producing a new dynamic, a democratic thrust which consecrates the struggle for the dawn of a new order based on the interdependence of nations. The end of the East-West rivalry and confrontation, commonly called the cold war, has contributed to the emancipation of the nations of eastern Europe, the disappearance of the one-party system in many countries and the re-establishment of freedom of speech, an essential element of democracy.
In our country, the Comoros, democracy has been a reality since December 1989, when President Said Mohamed Djohar came to power. Since then major changes have been taking place in all areas of political, economic and social life. A multi-party system and freedom of the press have been restored. In brief, the Comoros is now gradually introducing republican institutions, the results of a collective initiative giving all citizens the ability to enjoy their rights, while being equally aware of their duties.
However, for the State of law which we all so earnestly desire to become an irreversible reality and for our peoples to agree to abide by it fully and to be able to gain the benefits they have a right to expect, there must be support for this step in favour of democracy. There can be no viable democracy and political stability without economic progress.
Like all the other African countries, we are aware that in order to find our way back to the path of growth and development we must above all invest in our own potential. We are also convinced that we can expect no significant improvement in the economic situation of our countries without leadership that rigorously complies with the rules of budgetary and fiscal orthodoxy in State finances. That is why, aware of its responsibilities, the Comorian Government has concluded with the International Monetary Fund and the World Bank an agreement for a structural adjustment programme. That programme is already under way, but it goes without saying that without the support of our partners and of the international community our efforts may be in vain.
We note that international economic relations are still marked by inequitable relations between the North and the South. It is a revealing paradox that today the South is paying the North more than it receives from it.
Moreover, in spite of the praiseworthy initiatives taken by some countries and the great deal of thought given to the subject by the international community, the debt problem has not yet been satisfactorily resolved. This seriously hinders any development. Similarly, the dialogue between the producer countries and the consumer countries must be reactivated to ensure that higher prices are paid for commodities.
Specifically in the case of Africa, the United Nations Programme of Action for African Economic Recovery and Development is coming to an end, and we cannot say that it has fully achieved the ambitious objectives set for it; nor has it met the legitimate expectations of the African people. This Programme is a prime example of an agreement concluded in good faith between our partners and ourselves on the basis of reciprocal commitments that were formally entered into. Today we must bear witness to the fact that, in the final analysis, the commitments entered into have not been fulfilled to any reasonable extent, since the economic crisis in most of our countries is getting worse rather than better.
A final study of the implementation of the United Nations Programme for African Economic Recovery and Development 1986-1990 will be carried out in the course of the current session of the General Assembly. Certain important issues should be raised at that time and an in-depth analysis should be made of the consensus reached in 1936; its consequences for the specific results of the recovery and economic development; and the extent to which all parties to the historic alliance have honoured their commitments in this Programme.
We welcome the changes under way in the countries of the East, even if in some cases their new-found democracy was not easy to achieve. We believe that the end of the cold war will open up new prospects for international cooperation.
The fact remains that certain of our countries are, quite rightly, concerned by the focus on, if not diversion to, the countries of the East with respect to developmental aid from the rich countries. In saying this, we in no way wish to deny those countries their legitimate right to benefit from international support; we simply wish to express our concern, which in fact is not a new one, in the face of the growing disengagement of support vis-à-vis Africa. This is why we hope that structures similar to those set up for these countries might also be considered for our continent and for the South in general.
In southern Africa we are receiving encouraging signs every day, the prelude to a lasting peace in this region. Thus, in Angola, a country that had been in civil war since its independence, we can only praise the efforts made by President dos Santos and the leader of UNITA, Mr. Jonas Savimbi, towards the achievement of a fair, definitive agreement. He also express the hope that our immediate neighbours, the people of Mozambique, might finally be able to resolve their differences so that peace might reign in this long-suffering country.
In South Africa, since President De Klerk came to power, we have been witnessing the gradual dismantling of the inhuman apartheid system, thanks to the constant pressures that the international community has put on the South African regime.
Furthermore, we are pleased that many South Africans of all races now agree that apartheid should give way to a new constitutional structure in their country. The draft constitution recently introduced by President De Klerk and his party is a foundation for serious negotiations and a step in the right direction.
It is in this context that we commend the agreement reached between the leaders of the two major parties, Mr. Nelson Mandela and Mr. Buthelezi, in order to put an end to the violence being committed between black communities. We fervently hope that this agreement will be complied with and applied effectively so that there might be an end to the internecine strife that has caused so much bloodshed and has retarded the ongoing process of democratisation.
As regards Western Sahara, we note with satisfaction that progress is being made towards a just and lasting solution to that problem. The situation in Liberia still remains very fragile. We do welcome the prospect, however, that the people of this wounded country might soon be able to choose their leaders through free, democratic elections, which will help to restore peace and national harmony.
Regarding Haiti, we vigorously condemn the coup d'etat that recently ousted President Aristide, who was democratically elected by the Haitian people. We hope that the isolation of the putschist regime that has taken power in Port-au-Prince will force it to agree to the return of President Aristide in order to preserve peace and stability in that country.
In occupied Palestine, the Palestinian people continue to struggle against and courageously resist the repressive yoke of the Israeli occupation army. But not a week goes by, not even a day, without a Palestinian martyr falling, struck down by the real bullets of the Israeli army.
And yet these terrible sufferings, experienced every day by these brave people, have today become almost a matter of course. In fact, the international media hardly speak of them anymore. Indeed, since last year, the Gulf War, events in the USSR and the collapse of communism have taken pride of place on the international scene.
The question of Palestine, unfortunately, has not found any sort of solution. It is now quite clear that nothing can deter the Palestinian people from fighting for their legitimate rights, rights that in fact are recognized by our Organization, including the right to a homeland. As long as this problem persists, there will be no peace, no stability and no security in the Middle East.
It is in this context that my Government supports the efforts of the American Government to convene a peace conference of the parties concerned, even though we would have preferred the convening of an international peace conference on the Middle East. Such a conference would deal with all unresolved problems in the region while respecting the pertinent resolutions adopted by our Organization and guaranteeing the right of all States in the region to live in security and peace.
Regarding Korea, the Government of the Islamic Federal Republic of the Comoros hopes for and supports the peaceful reunification of the Korean people. We hope that the high-level contacts that took place last year between representatives of the two Koreas will be continued and will result in a better understanding of each other and create the necessary conditions for peaceful solution to this problem. We are also pleased that the two Koreas, in accordance with the principle of universality of the United Nations, have decided to join the Organization as Members, which will help to strengthen security and international cooperation.
In South-East Asia, the problem of Cambodia seems to be coming out of a state of impasse and seems to be on its way to a peaceful solution. We make solemn appeal to all the parties concerned to take positive steps that might enable our Organization to put an end to this bloody, fratricidal conflict.
I could not conclude wry statement without, referring. If only briefly, as this matter will soon be debated in the Assembly, to the question of the Comorian Island of Mayotte. As members are aware, this painful problem, which has existed for 16 years, has yet to be solved satisfactorily, in spite of the relevant United Nations resolutions. At a time when the Organisation would seem to have regained its prestige, when its credibility has been restored and its decisions are being complied with, the Comorian people is entitled to expect a speedy solution to this problem in accordance with the desire of the international community and with United Nations resolutions.
From this rostrum, I should like to reaffirm the determination of the Government and the people of Comoros to continue their tireless efforts to bring about the reintegration of the Comorian Island of Mayotte into the Islamic Federal Republic of the Comoros and its three sister islands.
The Government and the people of Comoros, strengthened by the fairness and appropriateness of their claim, and supported by the international community as a whole, are as always open to all paths leading to a peaceful solution, as part of the good relations that exist between France and Comoros, and in accordance with international law.
